Citation Nr: 0722390	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bronchial mucosa 
associated lymphoma tissue, status post left lung lobectomy, 
which is claimed as secondary to radiofrequency radiation or 
microwave radiation.

2.  Entitlement to service connection for macular 
degeneration, which is claimed as secondary to radiofrequency 
radiation or microwave radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1957, and from July 1958 to June 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2003, the veteran testified at a travel board hearing 
at the RO before a Veterans Law Judge.  A transcript of that 
hearing has been associated with his claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2003, the veteran was afforded a hearing before a 
Veterans Law Judge at the RO.  In June 2006, the Board 
contacted the veteran, advised him that the Veterans Law 
Judge who conduced that hearing was no longer employed by the 
Board and offered him an opportunity for another hearing.  
The veteran responded and indicated that he wanted to attend 
a video conference hearing at the RO in Huntington, West 
Virginia, before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference 
hearing for the veteran at the RO in 
Huntington, West Virginia, and properly 
notify him and his representative of this 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



